1    Joshua B. Swigart (SBN 225557)           Daniel G. Shay (SBN 250548)
2    Josh@SwigartLawGroup.com                 DanielShay@TCPAFDCPA.com
     Juliana G. Blaha (SBN 331066)            LAW OFFICE OF DANIEL G. SHAY
3    Juliana@SwigartLawGroup.com              2221 Camino del Rio S, Ste 308
4    SWIGART LAW GROUP, APC                   San Diego, CA 92108
     2221 Camino del Rio S, Ste 308           P: 619-222-7429
5    San Diego, CA 92108
6    P: 866-219-3343

7    Attorneys for Plaintiff
8
                         UNITED STATES DISTRICT COURT
9                      SOUTHERN DISTRICT OF CALIFORNIA
10
11                                    )
     ISAAC SMITH, individually and on )   Case No.: '21CV1021 BAS BLM
12   behalf of others,                )
13                                    )   CLASS ACTION
                  Plaintiff,          )
14
     v.                               )   COMPLAINT FOR DAMAGES AND
15                                    )   INJUNCTIVE RELIEF UNDER THE
16                                    )   TELEPHONE CONSUMER
     CAPITAL ONE BANK (USA),          )   PROTECTION ACT, 47 U.S.C. § 227,
17   N.A.,                            )   ET SEQ.
18                                    )
                  Defendant.          )
19                                    )
20
21
22
23
24
25
26
27
28

     Complaint                            1
1                                     INTRODUCTION
2    1.    Isaac Smith (“Plaintiff”) brings this Class Action Complaint for damages,
3          injunctive relief, and any other available legal or equitable remedies, resulting
4          from the illegal actions of Capital One Bank (USA), N.A. (“Defendant”), in
5          negligently, and/or willfully contacting Plaintiff and class members for alleged
6          debt on their cellular telephones, in violation of the Telephone Consumer
7          Protection Act, 47 U.S.C. § 227, et seq., (“TCPA”), thereby invading their
8          privacy. Plaintiff alleges as follows upon personal knowledge as to her own
9          acts and experiences, and, as to all other matters, upon information and belief,
10         including investigation conducted by her attorneys.
11                             JURISDICTION AND VENUE
12   2.    This Court has federal question jurisdiction because this case arises out of
13         violation of federal law. 47 U.S.C. §227(b).
14   3.    Venue is proper in the United States District Court for the Southern District of
15         California pursuant to 18 U.S.C. § 1391(b) because the events giving rise to
16         Plaintiff’s causes of action against Defendant occurred within the State of
17         California and the County of San Diego, within this judicial district.
18                                           PARTIES
19   4.    Plaintiff is, and at all times mentioned herein was, a citizen and resident of the
20         State of California. Plaintiff is, and at all times mentioned herein was, a
21         “person” as defined by 47 U.S.C. § 153 (39).
22   5.    Plaintiff is informed and believes, and thereon alleges, that Defendant is, and
23         at all times mentioned herein was, a National Association with its principal
24         place of business is Virginia.
25   6.    Plaintiff is informed and believes, and thereon alleges, that Defendant is, and
26         at all times mentioned herein was a “person,” as defined by 47 U.S.C. § 153
27         (39).
28   ///

     Complaint                                  2
1                                    FACTUAL ALLEGATIONS
2    7.    At all times relevant, Defendant conducted business in the State of California
3          and in the County of San Diego, within this judicial district.
4    8.    Prior to December 2020, Plaintiff owed a debt to Respondent.
5    9.    Defendant began a relentless campaign of robo calls to Plaintiff’s cell phone
6          attempting to collect.
7    10. Shortly after, Plaintiff retained an attorney to address the debt situation and stop
8          the harassment.
9    11. On December 1, 2020, Plaintiff, through his attorney, faxed Defendant a letter
10         that read; “Please cease further communication with me.” The letter included
11         Plaintiff’s full name, address and last four digits of Plaintiff’s social security
12         number to ensure Defendant could locate the account. The letter was faxed to
13         multiple fax numbers belonging to Defendant.
14   12. On December 2, 2020, Defendant called Plaintiff’s cell phone with a pre-
15         recorded voice.
16   13. Plaintiff had revoked any prior express consent Defendant may have believed
17         it had to robo-dial Plaintiff.
18   14. Defendant’s calls to Plaintiff were made with “a prerecorded voice” as
19         prohibited by 47 U.S.C. § 227(b)(1)(A)(iii).
20   15. Plaintiff’s telephone number that Defendant called was assigned to a cellular
21         telephone service as outlined in 47 U.S.C. § 227 (b)(1)(A)(iii).
22   16. The telephone call constituted a call that was not for emergency purposes as
23         defined by 47 U.S.C. § 227 (b)(1)(A).
24   17. The telephone call made by Defendant violated 47 U.S.C. § 227(b)(1)(A)(iii).
25   18. Through Defendant’s aforementioned conduct, Plaintiff suffered an invasion of
26         a legally protected interest in privacy, which is specifically addressed and
27         protected by the TCPA.
28   ///

     Complaint                                  3
1    19. Defendant’s call(s) forced Plaintiff and other similarly situated class members
2         to live without the utility of their cellular phones by occupying their cellular
3         telephone with one or more unwanted calls, causing a nuisance and lost time.
4    20. The invasion caused concrete harm to Plaintiff in the form of harassment and
5         intrusion similar to trespassing which has been unlawful for hundreds of years,
6         with no actual damages required for the harm.
7                            CLASS ACTION ALLEGATIONS
8    21. Plaintiff brings this action on behalf of Plaintiff and on behalf of Class
9         Members of the proposed Class pursuant to Federal Rules of Civil Procedure
10        23(a) and (b)(3) and/or (b)(2).
11   22. Plaintiff proposes to represent the following Class consisting of and defined
12        as follows:
13
                  All persons within the United States that received any call
14
                  from Defendant or its agent/s and/or employee/s to said
15                person’s cellular telephone made with a pre-recorded or
                  artificial voice, within the four years prior to the filing of
16
                  this Complaint.
17
18   23. Defendant and its employees or agents are excluded from the Class. Plaintiff
19        does not know the number of members in the Class but believes the Class
20        members number in the several thousands, if not more. Thus, this matter should
21        be certified as a Class action to assist in the expeditious litigation of this matter.
22   24. Plaintiff and members of the Class were harmed by the acts of Defendant in at
23        least the following ways: Defendant, either directly or through its agents,
24        illegally contacted Plaintiff and the Class members by making calls to their
25        cellular telephones with a pre-recorded or artificial voice for the purposes of
26        collecting alleged debt, thereby causing Plaintiff and the Class members to
27        incur certain cellular telephone charges or reduce cellular telephone time for
28        which Plaintiff and the Class members previously paid, and invading the

     Complaint                                   4
1         privacy of said Plaintiff and the Class members. Plaintiff and the Class
2         members were damaged thereby.
3    25. This suit seeks only damages and injunctive relief for recovery of economic
4         injury on behalf of the Class and it expressly is not intended to request any
5         recovery for personal injury and claims related thereto. Plaintiff reserves the
6         right to expand the Class definition to seek recovery on behalf of additional
7         persons as warranted as facts are learned in further investigation and discovery.
8    26. Numerosity: The joinder of the Class members is impractical and the
9         disposition of their claims in the Class action will provide substantial benefits
10        both to the parties and to the court. The Class can be identified through
11        Defendant’ records or Defendant’ agents’ records.
12   27. Commonality: There is a well-defined community of interest in the questions
13        of law and fact involved affecting the parties to be represented. The questions
14        of law and fact to the Class predominate over questions which may affect
15        individual Class members, including the following:
16               a. Whether, within the last four years, Defendant or its agent(s) placed any
17                  artificial or prerecorded voice messages to the Class (other than a
18                  message made for emergency purposes or made with the prior express
19                  consent of the called party) to any telephone number assigned to a
20                  cellular telephone service;
21               b. Whether Plaintiff and the Class members were damaged thereby, and
22                  the extent of damages for such violation; and
23               c. Whether Defendant and its agents should be enjoined from engaging in
24                  such conduct in the future.
25   28. Typicality: As a person that received at least one alleged debt collection call
26        via an artificial or prerecorded voice message to their cell phones, Plaintiff is
27        asserting claims that are typical of the Class. Plaintiff will fairly and adequately
28

     Complaint                                    5
1         represent and protect the interests of the Class in that Plaintiff has no interests
2         antagonistic to any member of the Class.
3    29. Plaintiff and the members of the Class have all suffered irreparable harm as a
4         result of the Defendant’ unlawful and wrongful conduct. Absent a class action,
5         the Class will continue to face the potential for irreparable harm. In addition,
6         these violations of law will be allowed to proceed without remedy and
7         Defendant will likely continue such illegal conduct. Because of the size of the
8         individual Class member’s claims, few, if any, Class members could afford to
9         seek legal redress for the wrongs complained of herein.
10   30. Adequacy: Plaintiff is qualified to, and will, fairly and adequately protect the
11        interests of each Class Member with whom he is similarly situated, as
12        demonstrated herein. Plaintiff acknowledges that he has an obligation to make
13        known to the Court any relationships, conflicts, or differences with any Class
14        Member. Plaintiff’s attorneys, the proposed class counsel, are versed in the
15        rules governing class action discovery, certification, and settlement.          In
16        addition, the proposed class counsel is experienced in handling claims
17        involving consumer actions and violations of the Telephone Consumer
18        Protection Act, 47 U.S.C. § 227 et seq. Plaintiff has incurred, and throughout
19        the duration of this action, will continue to incur costs and attorneys’ fees that
20        have been, are, and will be, necessarily expended for the prosecution of this
21        action for the substantial benefit of each Class Member. A class action is a
22        superior method for the fair and efficient adjudication of this controversy.
23        Class-wide damages are essential to induce Defendant to comply with federal
24        law. The interest of Class members in individually controlling the prosecution
25        of separate claims against Defendant is small because the maximum statutory
26        damages in an individual action for violation of privacy are minimal.
27        Management of these claims is likely to present significantly fewer difficulties
28        than those presented in many class claims.

     Complaint                                 6
1    31. Predominance: Questions of law or fact common to the Class Members
2         predominate over any questions affecting only individual members of the
3         Class. The elements of the legal claims brought by Plaintiff and Class Members
4         are capable of proof at trial through evidence that is common to the Class rather
5         than individual to its members.
6    32. Superiority: A class action is a superior method for the fair and efficient
7         adjudication of this controversy because:
8         a.     Class-wide damages are essential to induce Defendant to comply with
9         the law.
10        b.     Because of the relatively small size of the individual Class Members’
11        claims, it is likely that only a few Class Members could afford to seek legal
12        redress for Defendant’s misconduct.
13        c.     Management of these claims is likely to present significantly fewer
14        difficulties than those presented in many class claims.
15        d.     Absent a class action, most Class Members would likely find the cost
16        of litigating their claims prohibitively high and would therefore have no
17        effective remedy at law.
18        e.     Class action treatment is manageable because it will permit a large
19        number of similarly situated persons to prosecute their common claims in a
20        single forum simultaneously, efficiently, and without the unnecessary
21        duplication of effort and expense that numerous individual actions would
22        endanger.
23        f.     Absent a class action, Class Members will continue to incur damages,
24        and Defendant’s misconduct will continue without remedy.
25   33. Plaintiff and the Class Members have all suffered and will continue to suffer
26        harm and damages as a result of Defendant’s unlawful and wrongful conduct.
27        A class action is also superior to other available methods because as individual
28

     Complaint                                7
1          Class Members have no way of discovering that Defendant was using an pre-
2          recorded or artificial voice.
3    34. The Class may also be certified because:
4             • the prosecution of separate actions by individual Class Members would
5                create a risk of inconsistent or varying adjudication with respect to
6                individual Class Members, which would establish incompatible
7                standards of conduct for Defendant;
8             • the prosecution of separate actions by individual Class Members would
9                create a risk of adjudications with respect to them that would, as a
10               practical matter, be dispositive of the interests of other Class Members
11               not parties to the adjudications, or substantially impair or impede their
12               ability to protect their interests; and
13            • Defendant has acted or refused to act on grounds generally applicable to
14               the Class, thereby making appropriate final and injunctive relief with
15               respect to the members of the Class as a whole.
16   35. This suit seeks only damages and injunctive relief for recovery of economic
17         injury on behalf of Class Members and it expressly is not intended to request
18         any recovery for personal injury and claims related thereto.
19   36. The joinder of Class Members is impractical and the disposition of their claims
20         in the Class action will provide substantial benefits both to the parties and to
21         the court. The Class Members can be identified through Defendant’s records.
22                               FIRST CAUSE OF ACTION
23                         NEGLIGENT VIOLATIONS OF THE
24                   TELEPHONE CONSUMER PROTECTION ACT
25                                 47 U.S.C. § 227 ET SEQ.
26   37. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
27         as though fully stated herein.
28   ///

     Complaint                                   8
1    38. Defendant’s calls to Plaintiff’s cellular telephone for the collection of alleged
2          debt constitutes negligent violation of the TCPA, including but not limited to
3          each and every one of the above-cited provisions of 47 U.S.C. § 227 et seq.
4    39. As a result of Defendant’s negligent violations of 47 U.S.C. § 227 et seq.,
5          Plaintiff and the Class are entitled to an award of $500 in statutory damages,
6          for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
7    40. Plaintiff and the Class are also entitled to and seek injunctive relief prohibiting
8          such conduct in the future pursuant to 47 U.S.C. § 227(b)(3)(A).
9                              SECOND CAUSE OF ACTION
10               KNOWING AND/OR WILLFUL VIOLATIONS OF THE
11                  TELEPHONE CONSUMER PROTECTION ACT
12                                  47 U.S.C. § 227 ET SEQ.
13   41. Plaintiff incorporates by reference all of the above paragraphs of this Complaint
14         as though fully stated herein.
15   42. Defendant’s actions constitute knowing and/or willful violation of the TCPA,
16         including, but not limited to, each and every one of the above-cited provisions
17         of 47 U.S.C. § 227 et seq.
18   43. As a result of Defendant’s knowing and/or willful violations of 47 U.S.C. § 227
19         et seq., Plaintiff and each of the Class members are entitled to treble damages,
20         as provided by statute, up to $1,500 for each and every violation, pursuant to
21         47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
22   44. Plaintiff and the Class members are also entitled to and seek injunctive relief
23         prohibiting such conduct in the future.
24                                 PRAYER FOR RELIEF
25   45. Wherefore, Plaintiff respectfully requests the Court to grant Plaintiff and the
26         Class members the following relief against Defendant:
27   ///
28   ///

     Complaint                                 9
1      FIRST CAUSE OF ACTION FOR NEGLIGENT VIOLATIONS OF THE
2                             TCPA, 47 U.S.C. § 227 ET SEQ.
3       • As a result of Defendant’s negligent violations of 47 U.S.C. § 227(b)(1),
4          Plaintiff seeks for Plaintiff and each Class member $500 in statutory damages
5          for each and every violation, pursuant to 47 U.S.C. § 227(b)(3)(B).
6       • Pursuant to 47 U.S.C. § 227(b)(3)(A), Plaintiff seeks injunctive relief
7          prohibiting such conduct in the future.
8       • Any other relief the Court may deem just and proper.
9       SECOND CAUSE OF ACTION FOR KNOWING AND/OR WILLFUL
10               VIOLATIONS OF THE TCPA, 47 U.S.C. § 227 ET SEQ.
11      • As a result of Defendant’s willful and/or knowing violations of 47 U.S.C. §
12         227(b)(1), Plaintiff seeks treble damages for Plaintiff and each Class member,
13         as provided by statute, up to $1,500 for each and every violation, pursuant to
14         47 U.S.C. § 227(b)(3)(B) and 47 U.S.C. § 227(b)(3)(C).
15      • Pursuant to 47 U.S.C. § 227(b)(3)(A), injunctive relief prohibiting such
16         conduct in the future.
17                                    TRIAL BY JURY
18   46. Pursuant to the seventh amendment to the Constitution of the United States of
19        America, Plaintiff is entitled to, and hereby demand, a trial by jury.
20
                                                     SWIGART LAW GROUP, APC
21
22   Date: May 27, 2021                     By: s/ Josh B. Swigart
23                                                Josh B. Swigart, Esq.
                                                  Josh@SwigartLawGroup.com
24
                                                     Attorneys for Plaintiff
25
26
27
28

     Complaint                                10
